Citation Nr: 0529112	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  00-16 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from April 1987 to July 
1995.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The claim was subsequently 
transferred to the Winston-Salem, North Carolina, RO.

It is noted that in August 1996, the appellant filed a claim 
for entitlement to service connection for a personality 
disorder.  An August 1996 rating decision determined that 
personality disorders were not disorders for which service 
connection could be granted, and denied the claim.  In 
October 1999, the appellant filed a claim for entitlement to 
service connection for a nervous condition (the current claim 
on appeal).  The current psychiatric diagnosis is 
schizophrenia.  While the veteran has made statements 
indicating his belief that he had a personality disorder in 
service and continues to suffer from such disorder, it is 
also clear from review of the claims file that he is seeking 
service connection for the currently diagnosed psychiatric 
disorder, which is schizophrenia.  Under these circumstances, 
the Board finds that the current claim, at least in part, 
constitutes a different claim from that filed and denied in 
1996.  Thus, it would be unnecessary to address the claim for 
entitlement to service connection for a psychiatric disorder 
(other than a personality disorder) under the new and 
material evidence standards.  

To the extent that current claim involves a previously denied 
claim (service connection for a personality disorder), the 
Board finds that it would be impractical and incongruous to 
separate the issues and address the personality disorder 
under new and material evidence standard, and consider the 
rest of the claim as entitlement to service connection.  The 
Board further finds that there would not be any prejudice to 
the appellant in addressing the issue as entitlement to 
service connection.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The veteran's DD Form 214 indicates that he was honorably 
discharged from the military due to a personality disorders.  
The service medical folder does not contain any documents 
indicating diagnosis or discharge proceedings for a 
personality disorder.  Records received in December 2001 from 
the VA Medical Center (VAMC) in Decatur, Georgia, include a 
June 1995 psychology interim note, which indicates a 
diagnosis of anti-social personality disorder.  This report 
indicates that psychological testing was administered, and 
that the results will follow.  Results of such testing, 
however, are not of record.  The report also indicates that 
routine administrative separation was recommended based on 
the personality disorder.  In addition, the report indicates 
that the veteran had criminal charges pending.  The RO should 
take the appropriate steps to obtain any outstanding service 
medical records, to include all psychiatric and psychological 
records.  The RO should also take the appropriate steps to 
obtain the veteran's service personnel records, to include 
any disciplinary records and discharge proceedings.  

The appellant has reported having received treatment from 
various VA medical centers, to include the Savannah, Georgia, 
VAMC.  In October 2001, the RO sought the appellant's 
treatment records from the Savannah VAMC.  In January 2002, 
the Savannah VAMC indicated that his chart had been 
transferred to the Atlanta VAMC.  The RO has obtained the 
treatment records from the Atlanta VAMC.  However, it appears 
that there may be some records from the Savannah VAMC that 
are still missing.  Specifically, it is noted that an October 
1999 VA hospital discharge summary from the Dorn VA Hospital 
indicates that there had been two prior hospitalizations at 
the Savannah VAMC, the last being in 1996.  However, there 
are no hospitalization reports from 1996 or earlier 
associated with the claims file.  Thus, further attempts to 
obtain any outstanding VA medical records should be made.

In addition, July 2000 VA treatment records indicate that the 
veteran was sent to a state hospital and Bryan Hospital due 
to his psychiatric disorder.  Any outstanding private medical 
records should also be obtained.

The record indicates that the veteran failed to report for a 
VA psychiatric examination in June 2002.  In August 2002, he 
reported that he did not have transportation to the Winston-
Salem VAMC.  It was subsequently discovered that the veteran 
had been in prison beginning in May 2002.  Court records 
indicate that he is incarcerated and is serving a minimum of 
137 months, and a maximum of 174 months in prison, having 
been convicted for commission of a felony.  

Given the veteran's current status, after obtaining all 
pertinent records, the RO should seek to obtain a VA medical 
opinion regarding etiology without examination.  If the 
expert indicates that such opinion cannot be rendered without 
examination of the veteran, the RO should ascertain whether 
the possibility exists for psychiatric evaluation of the 
veteran at VA, or at the correctional facility where he 
resides.  If the opportunity exists, such examination should 
be scheduled.  He should also be provided with the 
opportunity to submit his own medical nexus opinion.  

Accordingly, this claim is REMANDED for the following 
development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA, who 
treated the veteran for a psychiatric 
since separation from service.  This 
should include, but is not limited to any 
records of mental health treatment from 
any correctional facility where the 
veteran has been confined since service, 
as well as the State Hospital and Bryan 
Hospital.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review.  

2.  The RO should also take the 
appropriate steps to obtain the veteran's 
service personnel records, to include 
disciplinary and discharge proceeding 
records.    

3.  The RO should attempt to obtain a VA 
medical opinion regarding the etiology of 
the veteran's psychiatric disorder.  The 
claims folder must be made available to 
the psychiatrist for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report.  The expert is to indicate 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran's psychiatric disorder was 
first shown in service, or to a degree of 
10 percent or more within one year of 
separation from service.  The RO is to 
provide the physician with a copy of the 
applicable rating criteria.  In answering 
the above question, the psychiatrist is 
specifically asked to address the in-
service finding of personality disorder, 
as well as the psychiatric findings 
shortly after separation from service, 
and the significance of such findings on 
the opinion reached.  The physician must 
provide a clear explanation for each 
finding and opinion expressed. 

4.  If the psychiatrist is unable to 
render such opinion without examination 
of the veteran, the RO should determine 
if the capability exists for psychiatric 
evaluation of the veteran at VA, or at 
the correctional facility where he 
resides.  If such evaluation can be 
conducted, the veteran should be 
scheduled for a VA psychiatric 
examination, and the psychiatrist is to 
address the matter posed in paragraph two 
(2) above.  The RO should also provide 
the veteran with the opportunity to 
submit a private medical nexus opinion in 
support of his claim.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issue based on 
all the evidence of record.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

